Citation Nr: 1235650	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  97-34 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residual scarring involving the right and left buttock.

2.  Entitlement to a compensable evaluation for neurologic deficits involving the right buttock and thigh associated with residual scars, right and left buttock.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

Active service from January 1973 to February 1976 has been reported.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.
 
This appeal was previously before the Board in June 2007, at which time it was remanded in order to afford the Veteran a VA examination to evaluate his current level of scarring of the right and left buttock.  The Veteran was afforded a VA examination in June 2008 for his scars, and in August 2009 for his rectum and anus, which also discussed his scarring.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

As a final preliminary matter, the Board notes that a review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA treatment records not in the physical claims folder.  The January 2012 supplemental statement of the case (SSOC) reflects that this evidence was considered.  A remand for RO consideration of this evidence is therefore unnecessary. 

The issue of entitlement to a compensable evaluation for neurologic deficits involving the right buttock and thigh associated with residual scars, right and left buttock is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  One right buttock scar measures no greater than 13 centimeters long, and is minimally depressed.  The scar is not unstable, and any ulceration or skin breakdown is in relation to the ano fistula, and the scar does not exhibit any abnormal texture, adherence to underlying tissue, gross distortion, or induration.  

2.  A second right buttock scar, in existence since April 24, 2009, is 10 by 2 centimeters, deep, V-shaped, hyperpigmented, with irregular texture, but no ulceration.  

3.  The Veteran's left buttock scar is approximately 6 by 3 centimeters, cone-shaped, and hypersensitive.  

4.  The Veteran's scars were painful on examination, and the Veteran has competently and credibly described them as tender or painful throughout the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to April 24, 2009 for residual scarring involving the right and left buttock, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008 & 2011).

2.  The criteria for a rating of 20 percent since April 24, 2009 for residual scarring involving the right and left buttock, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following compensation according to a claim for section 1151 benefits, which the Board finds VCAA analysis to be similar to a claim for service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21. 

VA and private treatment records have been obtained.  Although the Board is aware that service treatment records are not associated with the claims folder; there is no prejudice to the Veteran in proceeding with the claim where the question before the Board is one of the proper evaluation of disability stemming from entitlement under 38 U.S.C.A. § 1151 for additional disability caused subsequent to service.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so in November 2003.  The Veteran was afforded VA examination for his scars, most recently in June 2008, with an August 2009 VA examination of the rectum and anus that discussed related scarring.  These examinations together are adequate because they are based on consideration of the Veteran's prior medical history, and described his scarring disability of the buttocks in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

There has been a change to the criteria for rating disabilities of the skin since the Veteran filed his claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  These changes were effective October 23, 2008.  Id.  The Board will consider the old and new rating criteria as the RO in evaluating the Veteran's scars has considered both.  However, the effective date based upon a liberalizing law or regulation is no earlier that the date of change.  38 U.S.C.A. § 5110.  

38 C.F.R. § 4.118, DC 7805 is used to evaluate the effects of scars not rated under the other diagnostic codes applicable to scars, DCs 7800-04.  Prior to the 2008 amendments, DC 7805 was applicable to other scars that were rated based on the limitation of function of the affected part.

At the time the Veteran filed his claim, DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) pertains to a finger or toe and is not applicable.  See 38 C.F.R. § 4.118, DC 7800, Note (2).  

Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under DC 7805.

Under the amended regulations for rating skin disabilities, a 10 percent evaluation may be assigned under DC 7804 where there are one or two scars that are unstable or painful; three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2)(2011).  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).

The revised DC 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

Applicable Facts

Private treatment notes from J. Villano, M.D. indicate that in August 1995 the Veteran had a large, firm, nontender perirectal abscess on the left, which he reported had been there all the time.  There was a new perianal abscess forming on the right, that was exquisitely tender, near the anal area.  

VA hospital notes from September 1995 discuss the Veteran's incision and drainage of a perirectal abscess and presacral abscess, and refer to a long right perianal open wound.  November 1995 discharge note indicated there was a rectal healing scar.  

In August 1996 a VA examiner indicated that the Veteran had a 10 centimeter scar that branched slightly in the area of the right buttock.  In September 1996 the Veteran was awarded entitlement under 38 U.S.C.A. § 1151 for residual scar of the right buttock with a noncompensable evaluation, which evaluation was appealed.  

A December 2001 VA note indicated that the Veteran's local complaints in the area of the surgical scars on the buttocks were more likely than not secondary to his previous surgical incisions.  

An April 2003 VA examination indicated that the Veteran's right buttock showed an approximately 13 centimeter scar running from the anus up the posterior buttock.  There was approximately 1 centimeter of depression in the scar.  It was nontender, with no redness or induration.  Examination of the left buttock revealed a 4 centimeter fleshy consistency nodule adjacent to the rectum.  The nodule was not fluid filled or cystic, and was normal in color.  The Veteran said that the nodule had been present since surgery.

A June 2003 opinion based on record review indicated that Sheridan VA treatment notes indicated that there was a great deal of scarring and hyperacute rectal discomfort.  

In July 2003 the RO characterized the issue as one for entitlement to disability compensation benefits under 38 U.S.C.A. § 1151 for residual scarring of the right and left buttock, and continued a noncompensable disability rating.  A noncompensable disability rating was separately assigned for residuals of neurological deficits involving the right buttock and thigh associated with residual scarring.  In January 2005 the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a total colectomy with an ileostomy.  

In a June 2007 decision, the Board found that clear and unmistakable error was evident in a January 2005 Board decision, which failed to address the issue of entitlement to a compensable disability rating for residual scarring involving the right and left buttock and a compensable rating for residuals of neurologic deficits involving the right buttock and thigh.  In a separate June 2007 decision the Board remanded the claim of entitlement to a compensable disability rating for residual scarring involving the right and left buttock in order to afford the Veteran a VA examination of his scarring.  

In November 2007 the Veteran filed a motion for reconsideration of the Board's decision and remand order.  The motion was denied in May 2008 with regards to the remand, because there was not a final decision on the merits of the appeal such that a motion of reconsideration could be entertained.  
 
The Veteran was afforded an examination of his scars in June 2008.  The Veteran reported a history of scarring from recurrent right and left inner gluteal perirectal abscesses in 1995 requiring numerous surgeries to correct, specifically involving incision and drainage of his recurrent perirectal abscess.  He reported residual bilateral scar pain and serous drainage from the scar site.  On examination there was a 6 by 2 centimeter wide, healed incision in the middle inner gluteal fold with a 1 centimeter open fistula.  The fistula was red and draining serous fluid.  There was tenderness.  Sensation was within normal limits.  The scar was skin-toned.  Texture was raised.  Ulceration and skin breakdown were as described.  There was no adherence to underlying tissue.  There was moderate disfigurement.  There was functional limitation in the form of painful sitting.  The percentage of exposed body surface area affected was zero, while the percentage of total body surface area affected was 1 percent.  There was also a large, bulging 6 by 3 centimeter cone shaped scar on the inner aspect of the left gluteal fold.  This scar was tender with hypersensitive sensation.  The color was skin toned.  The texture was raised.  There was no ulceration or skin breakdown.  There was no adherence to underlying tissue.  Disfigurement was severe.  There was functional limitation due to painful sitting.  Zero percent of exposed body surface area was affected, and 2 percent of total body surface area was affected.  As such, impression was of right inner gluteal perirectal abscess status-post surgical repairs with open, draining peritrectal fistula.  There was functional limitation for any period of prolonged sitting.  There was left inner gluteal perirectal abscess status-post surgical repairs with significant scar herniation.  There were functional limitations for any periods of prolonged sitting.  

A July 2008 supplemental statement of the case considered the Veteran's scarring under the old and new rating criteria.  In a July 2008 rating decision the RO increased the rating for evaluation of residual scar, right and left buttock to 10 percent disabling effective August 15, 1995, the date of surgery causing the scars and from which there was continuous appeal.  The decision noted that the scarring was previously rated under diagnostic code 7805; however, the 10 percent rating was assigned under diagnostic code 7804.  

In November 2008 the Veteran contended that his scar disability caused suffering beyond disfigurement or the size of the scarring.  He included an August 2008 treatment note to illustrate that he experienced a wound in the buttock scar that opened and drained every few days.  He reported that this was concerning for infection, and caused extreme pain such that it was difficult to sit, walk or lie down for more than hour long periods of time.  He reported that he experienced pain in his work as a commercial tire sales man, because he was required to spend long periods of time driving.  He included a summary of the medical history surrounding his scars, to include his 1995 flare-up of ulcerative colitis, abscess on his buttock which was drained on several occasions, and total abdominal colectomy with end ileostomy.  He reviewed his related history in filing a tort claim, and then for compensation under 38 U.S.C.A. § 1151, leading to a decision granting a noncompensable rating for a scar on the right buttock.  He reviewed his employment history, to include dissolution of his ranching business in 2003 due to his painful scars and uncomfortable ileostomy, followed by various work, which he resigned from in part due to difficulty sitting long periods of time.  He indicated that from August to October 2007 he was unemployed and unable to work due to physical limitations.  He was hired in November 2007 as a commercial tire salesman.  The Veteran included excerpts from his tort claim related brief regarding errors of fact or law, which indicated that his scarring caused severe problems, especially in relation to his ability to sit and how that affected his employment.  He included an independent medical opinion from September 2004 that suggested more aggressive treatment would have decreased his scarring and in turn his disability.  He included a January 2005 letter in which he asserted that he had appealed on the issue of scarring and residual neurological defects of both buttocks and right thigh,.  In addition, the Veteran referenced atrocious scarring and resulting muscle damage of his buttocks and thigh.  

VA treatment records from July 2008 indicated that the Veteran had a perianal fistula, approximately 4 centimeters in depth, and a rubbery mass on the left buttock, approximately 3 centimeters in depth.  August 2008 note indicated that the Veteran had a large rubbery mass on the left buttock and a long scar on the right buttock with an open area in the middle of it.  It was observed that a cotton swab could not be passed more than 6 to 7 millimeters into the open wound on the right buttock scar.  As such, the Veteran was assessed as having a fistula from abscess drainage scar leading toward the rectum, but not into it, and a fairly large lipoma on the other buttock cheek.  February 2009 treatment note referenced a left 4 by 3 centimeter buttock mass, and a right buttock scar of 6 centimeters along the internal fold, with a 2 millimeter depression as possible fistula tract without visible drainage.  A cotton swab pressed into the depression produced scant serosanguinous material that was non-malodorous; otherwise, no fluctuance was noted, and it was non-tender.  On April 24, 2009, the Veteran underwent an anal fistulotomy.  Following treatment of the open wounds, in August 2009 it was indicated that the original fistula outlet on the low right buttock had closed well with minimal signs of irritation present.  The new fistula that was created in April, superior on the right side, was still patent and approximately 4 centimeters deep by probe.  

In August 2009 the Veteran was afforded a VA examination for impairment of sphincter control and or stricture of his rectum and anus secondary to service-connected residual scar, right and left buttock.  At the examination the Veteran indicated that he worked full time as a tire salesman.  By history, the Veteran had underwent perianal drainage procedures, fistulotomy, with intermittent drainage from low right buttock scar, and an open wound on the upper right buttock, such that he experienced current symptoms involving painful scars and wound.  

On examination of the scars, in the area of the upper right buttock there was a linear scar measuring 4 centimeters by 1 centimeter.  The scar was tender (painful on examination).  Sensation was intact; color was erythematous; and texture was smooth.  Regarding the frequency of ulceration, skin breakdown, the inferior portion of the scar was open with serosanguinous drainage present.  The scar was superficial.  Inflammation was present.  There was no disfigurement.  There was no limitation of motion, although the Veteran was functionally limited when sitting due to the scar.  There was a second scar located in the lower area of the right buttock, which was non-linear and measured approximately 10 by 2 centimeters.  The scar was V-shaped.  The scar was tender (painful on examination).  Sensation was intact.  Color was hyperpigmented and texture was slightly irregular.  There was no ulceration or skin breakdown.  The scar was deep (underlying soft tissue damage).  There was no inflammation, edema, or keloid formation.  Disfigurement was moderate.  There was no limitation of motion, although limitation with sitting due to scar was present.  Impression was of chronic perianal fistulas, status post multiple surgeries, with residual healed non-draining scar and non-healed draining scar.  The examiner referred to the scars as due to the multiple surgeries to drain perianal abscesses and fistulas.  

Virtual VA treatment notes are of record through November 2011.  Treatment notes from 2009 indicate that the Veteran had chronic perianal fistulas with residual healed, non-draining scar and residual non-healed, draining scar.  Treatment notes from 2010 show that the Veteran experienced post-operative wound drainage from his right buttock.  In January 2010 he was seen for a two-month follow up on his buttock wounds.  August 2010 treatment note indicated that examination of the buttocks showed a healed buttock scar with small opening superior to the anus and coccyx.  

Legal Analysis

In the instant case, the Veteran contends that his scarring of the buttocks disability is more severe than the current rating contemplates.  As delineated in detail above, he reports that the pain from the scars interferes with his ability to sit for prolonged periods of time.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his scarring symptoms, which includes pain and hypersensitivity that affects his functioning, specifically in regards to sitting.  In this case, the Veteran is competent and credible to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The Veteran is certainly competent to report his experiences with his scarring symptomatology.  In fact, his actual reports are relatively consistent with the objective evidence.  According to the Veteran and VA examinations, the Veteran has functional impairment due to difficulty sitting.  He has reported that this has caused difficulty with his work.  The Veteran's own statements establish that he has retained occupational functioning, as he works as a commercial tire sales man.  

To summarize, during the course of the appeal the Veteran experienced scarring of the left and right buttocks.  Regarding the left buttock scar, in April 2003 examination revealed a 4 centimeter fleshy consistency nodule adjacent to the rectum.  The nodule was not fluid filled or cystic, and was normal in color.  A June 2008 VA examination revealed a large, bulging 6 by 3 centimeter cone shaped scar on the inner aspect of the left gluteal fold.  This scar was tender, hypersensitive, skin toned, raised in texture, without ulceration or skin breakdown, and without adherence to underlying tissue.  Disfigurement was severe.  There was functional limitation due to painful sitting.  Zero percent of exposed body surface area was affected, and 2 percent of total body surface area was affected.  Finally, a July 2008 VA treatment note indicated that there was a rubbery mass on the left buttock, approximately 3 centimeters in depth.  

Regarding the right buttock, in August 1996 a 10 centimeter scar that branched slightly in the area of the right buttock was observed.  In April 2003 the right buttock showed an approximately 13 centimeter scar running from the anus up the posterior buttock, with 1 centimeter of depression.  It was nontender, with no redness or induration.  In June 2008 the Veteran reported experiencing residual bilateral scar pain and serous drainage from the scar site.  On examination there was a 6 by 2 centimeter wide, healed incision in the middle inner gluteal fold with a 1 centimeter open fistula.  The fistula was red and draining serous fluid.  There was tenderness.  Texture was raised.  Ulceration and skin breakdown were as described.  There was moderate disfigurement.  There was functional limitation in the form of painful sitting.  July 2008 VA treatment record indicated that the Veteran had a perianal fistula, approximately 4 centimeters in depth.  August 2008 note indicated that the Veteran had a long scar on the right buttock with an open area in the middle of it, and a cotton swab could not be passed more than 6 to 7 millimeters into the open wound on the right buttock scar.  February 2009 treatment note referenced a right buttock scar of 6 centimeters along the internal fold, with a 2 millimeter depression as possible fistula tract without visible drainage.  There was scant serosanguinous material.  On April 24, 2009, the Veteran underwent an anal fistulotomy.  Following treatment of the open wounds, in August 2009 it was indicated that the original fistula outlet on the low right buttock had closed well with minimal signs of irritation present.  The new fistula that was created in April, superior on the right side, was still patent and approximately 4 centimeters deep.  August 2009 VA examination showed a linear scar measuring 4 by 1 centimeters in the area of the upper right buttock.  The scar was tender (painful on examination).  Regarding the frequency of ulceration, skin breakdown, the inferior portion of the scar was open with serosanguinous drainage present.  The scar was superficial.  Inflammation was present.  There was no disfigurement.  There was no limitation of motion, although the Veteran was functionally limited when sitting due to his scars.  

There was a second right buttock scar, which was non-linear and measured approximately 10 by 2 centimeters.  The scar was deep, V-shaped, tender, hyperpigmented, with slightly irregular texture.  There was no ulceration or skin breakdown.  There was no inflammation, edema, or keloid formation.  There was no limitation of motion, although limitation with sitting due to scar was present.  Impression was of chronic perianal fistulas, status post multiple surgeries, with residual healed non-draining scar and non-healed draining scar.  

Given the totality of the evidence, the Veteran is entitled to a rating of 10 percent according to DC 7804 for one or two scars that are unstable or painful prior to April 24, 2009, currently awarded, and to a rating of 20 percent for three or four scars that are unstable or painful as of April 24, 2009, the date of the anal fistulotomy which caused the third buttock scar.  A separate evaluation under diagnostic code 7801 is not available where none of the scars is deep and nonlinear of an area or areas of at least 6 square inches (77 sq. cm.), or under diagnostic code 7802 for superficial and nonlinear scars of an area or areas of 144 square inches (929 sq. cm.) or greater.  Under the circumstances, additional staged ratings are not appropriate. 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has reported that he experiences such symptoms as pain and hypersensitivity of his scarring that causes difficulty sitting, walking or laying down for more than an hour.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Board is aware that the Veteran reported that he was unemployed from August to October 2007 due to physical limitations, the Board notes that the appellant is presently employed as a commercial tire salesman.  38 C.F.R. § 4.16 (2011).  As such he does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, inability to maintain or sustain substantially gainful employment.   Indeed, he does not appear to contend otherwise.

The preponderance of the evidence supports an initial rating of 10 percent, and no higher for painful scars prior to April 24, 2009, and of 20 percent for three or four painful scars since April 24, 2009.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 10 percent for buttock scars prior to April 24, 2009 is denied.  

A rating of 20 percent for buttock scars since April 24, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the evidence of record showing additional operative procedure on the right buttock since the most recent remand, the Board finds that a VA examination to evaluate the severity of the Veteran's neurological deficits of the right buttock and thigh, associated with residual scarring of the right and left buttock is necessary.  

1.  Schedule the Veteran for a VA neurological examination.  Upon review of the claims file and examination of the Veteran, the examiner should identify all neurological manifestations of the Veteran's neurological manifestations of the right buttock and thigh associated with residual scar of the right and left buttock.  A complete rationale should accompany any opinion provided. 

2.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


